     Case: 1:19-cv-02072 Document #: 31 Filed: 03/27/20 Page 1 of 4 PageID #:143




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

DUSICA PEREZ,                                               )
                                                            )
                          Plaintiff,                        )        Case No. 19-cv-2072
                                                            )
        v.                                                  )        Judge Robert M. Dow, Jr.
                                                            )
QUICKEN LOANS, INC.,                                        )
                                                            )
                          Defendant.                        )

                                                   ORDER

         Before the Court is Defendant Quicken Loans, Inc.’s motion to dismiss [16] Plaintiff
Dusica Perez’s first amended complaint [8]. In addition to opening [17], response [18], and reply
[19] briefs, each side has filed notice of supplemental authority [21, 25, 27]. For the reasons stated
below, the Court grants Defendant’s motion to dismiss [16] and gives Plaintiff leave to file by May
1, 2020, a second amended complaint consistent with the Seventh Circuit’s guidance in Gadelhak
v. AT&T Services, Inc., 950 F.3d 458 (7th Cir. 2020), and this Court’s opinion. If Plaintiff does
not file a second amended complaint by that deadline (or any extension of it granted by the Court),
then the Court will convert the dismissal to “with prejudice” and enter a final judgment under
Federal Rule of Civil Procedure 58. If Plaintiff files a second amended complaint, the Court will
convene a status hearing on May 13, 2020 at 9:00 a.m. and the parties should file a joint status
report no later than May 11, 2020.

                                               STATEMENT

        Plaintiff Dusica Perez brings this one-count lawsuit alleging that certain telephone calls
that she received from Defendant Quicken Loans, Inc. violated the Telephone Consumer
Protection Act (“TCPA”). Defendant has moved to dismiss under Federal Rule of Civil Procedure
12(b)(6).1 To survive a Rule 12(b)(6) motion to dismiss for failure to state a claim upon which

1 In a footnote [see 17, at 3 n.3], Defendant raises at least the specter of a personal jurisdictional challenge,
pointing out that Plaintiff has not alleged that any calls were received or placed in Illinois or that Defendant
conducted any activities in Illinois that gave rise to her claim. This contention is problematic for both sides,
but for different reasons. As to Defendant, courts look with disfavor on the raising of serious arguments in
footnotes and often find them waived. Of course, jurisdiction is fundamental, but that is all the more reason
to elevate the issue to text if it is being raised with any conviction. Perhaps it is not, however, because
Defendant also submits—based on its research outside the pleadings—that Plaintiff is an employee of the
law firm representing her here, which is based in Lombard, Illinois according to the address on its response
brief. The fact that Plaintiff works in Illinois is not dispositive of where the calls were received, as a non-
negligible percentage of the workforce in northern Illinois lives in Indiana and Wisconsin. But the 708
prefix on the phone numbers to and from which the calls in question allegedly were placed [see 8, at 2] also
is a strong sign that the dispute is connected to Illinois. Still, Plaintiff should have pled all of the facts
    Case: 1:19-cv-02072 Document #: 31 Filed: 03/27/20 Page 2 of 4 PageID #:144




relief can be granted, the complaint first must comply with Rule 8(a) by providing “a short and
plain statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2),
such that the defendant is given “fair notice of what the * * * claim is and the grounds upon which
it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355
U.S. 41, 47 (1957)) (alteration in original). The factual allegations in the complaint must be
sufficient to raise the possibility of relief above the “speculative level.” E.E.O.C. v. Concentra
Health Servs., Inc., 496 F.3d 773, 776 (7th Cir. 2007) (quoting Twombly, 550 U.S. at 555). “A
pleading that offers ‘labels and conclusions’ or a ‘formulaic recitation of the elements of a cause
of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at
555). Dismissal for failure to state a claim under Rule 12(b)(6) is proper “when the allegations in
a complaint, however true, could not raise a claim of entitlement to relief.” Twombly, 550 U.S. at
558. In reviewing a motion to dismiss pursuant to Rule 12(b)(6), the Court accepts as true all of
Plaintiffs’ well-pleaded factual allegations and draws all reasonable inferences in Plaintiffs’ favor.
Killingsworth v. HSBC Bank Nevada, N.A., 507 F.3d 614, 618 (7th Cir. 2007). However, “[t]o
survive a motion to dismiss, the well-pleaded facts of the complaint must allow the court to infer
more than the mere possibility of misconduct.” Langworthy v. Honeywell Life & Acc. Ins. Plan,
2009 WL 3464131, at *2 (N.D. Ill. Oct. 22, 2009) (citing McCauley v. City of Chicago, 671 F.3d
611, 616 (7th Cir. 2011)). Evaluating whether a “claim is sufficiently plausible to survive a motion
to dismiss is ‘a context-specific task that requires the reviewing court to draw on its judicial
experience and common sense.’” Id. (quoting McCauley, 671 F.3d at 616).

        In her first amended complaint, Plaintiff alleges that “around late 2018” she began
receiving calls from Defendant on her cellular telephone. When she answered those calls, Plaintiff
claims that she was “subjected to a significant pause, lasting several seconds in length,” which
caused her “to say ‘hello’ several times before being connected to a live representative” who
proceeded to solicit Plaintiff to apply for a loan. Plaintiff says she never signed up to receive calls
from Defendant and demanded that Defendant stop calling and remove her from its calling list.
Despite these demands, Defendant continued to call “regularly” and Plaintiff reiterated her demand
that Defendant stop calling “on numerous occasions.” According to Plaintiff, Defendant has called
“multiple times during the same day” and “at least 15 times” overall since Plaintiff demanded that
Defendant stop.

         As Plaintiff recognizes, for liability to attach under the section of the TCPA she cites—47
U.S.C. § 227(b)(1)(iii), Plaintiff will need to prove (1) that Defendant called her on her cellphone,
(2) using an automated telephone dialing system (“ATDS”), (3) without her prior consent.
Defendant challenges the sufficiency of Plaintiff’s allegations as to all three elements, but the
Court will focus mostly on the second—that Defendant must have been using an ATDS—because
it is dispositive under current law, at least as to the current rather barebones allegations in the
operative complaint.

       The TCPA defines an ATDS as “equipment which has the capacity . . . to store or produce
telephone numbers to be called, using a random or sequential number generator; and to dial such
numbers.” 47 U.S.C. § 227(a)(1). As the Seventh Circuit noted last month, this wording “is enough
to make a grammarian throw down her pen.” Gadelhak, 950 F.3d at 460. And the specific issue

supporting jurisdiction and should do so in any amended complaint that she may file pursuant to this
opinion.


                                                  2
     Case: 1:19-cv-02072 Document #: 31 Filed: 03/27/20 Page 3 of 4 PageID #:145




of “what the phrase ‘using a random or sequential number generator’ modifies” has given litigants
and judges fits as well, leading to a circuit split. Id. In Gadelhak, the Seventh Circuit joined the
Third and the Eleventh Circuits in holding that a system does not qualify as an ATDS unless it has
the ability to store and produce numbers using a random or sequential number generator, and that
merely dialing numbers stored in a customer database is insufficient to state a claim under the Act.
See id. at 463-65. Courts analyzing this issue since Gadelhak have described the Seventh Circuit’s
approach as “more restrictive” than that employed by other circuits, including the Sixth and the
Ninth Circuits. Boger v. Citrix Sys., Inc., 2020 WL 1033566, at *2 (D. Md. Mar. 3, 2020). In light
of Gadelhak and the D.C. Circuit’s decision in ACA Int’l v. FCC, 885 F.3d 687, 703 (D.C. Cir.
2018), it is fair to conclude that the standards for pleading and proving a claim under section
227(b)(1)(iii) have been raised, especially in regard to the second element.

        In support of the allegation that Defendant used an ATDS to make the calls that precipitated
this lawsuit, Plaintiff points to (1) the significant pause, lasting several seconds in length, before a
live representative began to speak, (2) Defendant’s constant contacts after Plaintiff demanded that
the calls stop, and (3) the nature and frequency of Defendant’s contacts. Defendant disagrees. To
begin, Defendant criticizes Plaintiff’s overall allegations as “vague” and “generic,” noting that
Plaintiff says little to nothing about when the calls were made, who she spoke with, what was said,
etc. Then, focusing on the second element in particular, Defendant insists that the allegation of a
“pause” does not support the inference that an ATDS was used to make the calls in question, for
“at least some predictive dealers . . . have no capacity to generate random or sequential numbers.”
ACA Int’l, 885 F.3d at 703. Defendant further points out that the nature and frequency of the calls
does not support an inference of ATDS use, since calls can be made frequently with rotary or push-
button phones, too. Thus, the ability to call many numbers quickly does not hinge on the
equipment’s capacity for “generating [random or sequential] numbers and then dialing them.” Id.
at 702-03. Finally, Defendant insists that multiple calls in one day may indicate an effort to target
Plaintiff, rather than to randomly or sequentially contact her.

        The Court agrees with Defendant that Plaintiff’s allegations are too thin to support an
inference that Defendant used an ATDS to make the calls about which Plaintiff complains.
However, because the controlling law in this circuit has changed since Plaintiff filed her first
amended complaint, the Court will allow Plaintiff an additional opportunity to replead in light of
that change in law and taking into account this opinion. The Court adds that in addition to setting
out the jurisdictional basis for this case [see n.1, supra], Plaintiff should take care to include in her
second amended complaint more robust allegations about the extent and timing of her interactions
with Defendant’s representatives, as those details may inform whether she has sufficiently alleged
the use of an ATDS. While it is true, as many courts have observed, that a plaintiff should not be
required to plead specific facts as to the technical specifications of the type of call system employed
by the defendant, it also cannot be the case that every barebones TCPA claim can survive a motion
to dismiss by alleging unwanted calls and a short period of dead air when the call is answered.
And it is not too much to ask that a plaintiff who was so frustrated over persistent calls from the
same number to have contacted a lawyer actually recall and set down in a pleading the details of
the interactions that led her to bring a federal case.




                                                   3
    Case: 1:19-cv-02072 Document #: 31 Filed: 03/27/20 Page 4 of 4 PageID #:146




Dated: March 27, 2020                        _________________________________
                                             Robert M. Dow, Jr.
                                             United States District Judge




                                         4
